[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION OF THE COURT CERTIFICATION
I hereby certify the foregoing pages are a true and correct transcription of the tape recording of the decision of the Court in the above referenced case, held in Superior Court Judicial District of Middlesex, Middletown, Connecticut, before the Honorable Lynda B. Munro on the fourteenth day of June, 2000.
Dated this 21st day of June, 2000 in Middletown, Connecticut.
                                  Patricia Lux Court Recording Monitor